MORROW, Presiding Judge.
Theft of cattle is the offense; penalty assessed at confinement in the penitentiary' for two years.
The indictment appears regular and properly presented. The facts heard before the trial court are not brought forward for review. No complaint of the procedure has been presented by bills of exception or otherwise.
The matters set forth in the motion for new trial are not such as may be considered in the absence of the statement of facts.
No error having been perceived or pointed out which justifies a reversal, the judgment is affirmed.